Citation Nr: 1002232	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from June 1981 to October 1981.  This case came to 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1996 rating decision of the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 1998, November 2002, and June 2004, the Board remanded 
the issue of whether new and material evidence had been 
submitted to reopen a previously denied claim for entitlement 
to service connection for a psychiatric disability.  In 
February 2006, the Board reopened the appellant's service 
connection claim and remanded the reopened claim for further 
development.  In April 2009, the Board again remanded the 
service connection claim for further development.


REMAND

In the February 2006 remand, the Board instructed the 
originating agency to schedule the appellant for a personal 
hearing at the RO before a member of the Board if the 
appellant's whereabouts became known.  In the April 2009 
remand, the Board noted that, in a statement received by VA 
in September 2007, the appellant informed VA of his address.  
The Board again instructed the originating agency to schedule 
the appellant for a personal Board hearing at the RO.  

On remand, the originating agency scheduled the appellant for 
a Board hearing to take place in October 2009, and notified 
the appellant of the hearing in a September 2009 letter 
addressed to a "Court Street" address.  However, the notice 
was returned to sender, and the appellant failed to report to 
the scheduled hearing.  In an October 2009 statement, the 
appellant again notified VA that he wished to have a personal 
Board hearing at the RO.  In the statement, the appellant 
provided two new addresses.  The record does not reflect that 
any notification of a scheduled Board hearing was sent to 
either address.

Furthermore, there is no indication that the appellant ever 
notified VA that his address was the "Court Street" address 
to which the September 2009 letter was sent.  and the only 
correspondence sent to that address prior to the originating 
agency's September 2009 letter was dated in February 2009, 
and was also returned to sender.  Moreover, the appellant has 
not indicated that he wishes to withdraw his request for a 
personal Board hearing.  

In light of the above, the originating agency should contact 
the appellant and verify his correct address.  Then, the 
appellant should be scheduled for a personal hearing at the 
RO, before a member of the Board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should verify the 
correct address for the appellant and 
insure that it be used in all 
correspondence to him.

2.	Then, the appellant should be scheduled 
for a personal hearing at the RO, 
before a member of the Board, in 
accordance with the docket number of 
his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

